Citation Nr: 9904589	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



REMAND

The veteran had active duty for over 22 years until his 
retirement in August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim seeking 
entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.

Review of the record shows that, in his substantive appeal, 
the veteran indicated that he did not wish a hearing before a 
member of the Board.  However, in an attached statement in 
support of his claim, he requested a personal hearing at the 
RO.  This was not accomplished.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


